       Case 3:20-cr-00040-MCR Document 345 Filed 06/09/21 Page 1 of 1




                  UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                               CASE NO. 3:20cr40-4/MCR

DONALD BLACK
______________________________/

                   ACCEPTANCE OF PLEA OF GUILTY

      Pursuant to the Report and Recommendation of the United States Magistrate

Judge, to which there have been no timely objections, the plea of guilty of the

Defendant, DONALD BLACK, to Count One of the Indictment is hereby

ACCEPTED. All parties must appear before this Court for sentencing as directed.

      DONE AND ORDERED this 9th day of June 2021.



                                     s/  M. Casey Rodgers
                                    M. CASEY RODGERS
                                    UNITED STATES DISTRICT JUDGE
